Citation Nr: 0014579	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.





ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO continued a disability rating 
of 10 percent for PTSD from March 2, 1995.  The veteran 
perfected an appeal of the July 1998 decision.

During the pendency of the appeal, the RO increased the 
rating for PTSD from 10 to 30 percent, effective May 21, 
1998.

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected PTSD has caused little 
effect on his speech and there is no objective evidence of 
recurring panic attacks and little evidence of impaired 
memory.  His current psychiatric symptomatology is primarily 
manifested by mild depression and flatten affect, as shown by 
most recent examination, with a Global Assessment of 
Functioning (GAF) score of 65. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD.  

VA Medical Center (VAMC) outpatient treatment records From 
December 1993 to February 1995 show that the veteran received 
ongoing treatment for PTSD.  

In March 1995, the veteran completed the Mississippi Scale 
for PTSD.  The veteran obtained an overall score of 127, 
which was well-above the empirically established cut-off for 
PTSD (107).  The results suggested that the veteran would 
meet the diagnostic criteria for PTSD.  During the 
examination, the veteran admitted suffering from a number of 
PTSD symptoms including flashbacks, nightmares, heightened 
startled response, emotional dyscontrol, depression, sleep 
disturbances, substance abuse, memory and concentration 
difficulties, trouble holding a job, avoidance of situations 
that remind of him of being in service, and alienation from 
family and friends.

During an April 1995 VA examination, the VA psychiatrist 
found that the veteran met the Diagnostic and Statistical 
Manual of Mental Disorders, Revised (DSM-III-R) criteria for 
PTSD.  The veteran reported that he served on three tours of 
duty while in Vietnam and that he was exposed to a lot of 
trauma.  The VA psychiatrist also noted that the veteran 
suffered from severe psychosocial stressors and his highest 
level of adaptive functioning for the past year had been 
poor.  

An April 1995 VAMC outpatient treatment report indicate that 
the veteran received treatment for depression, anxiety, 
suicidal ideation, hypervigilance, and survivor's guilt.  

In July 1995, a VA psychiatrist submitted a letter stating 
that the veteran had been referred to him in December 1993 
for treatment of PTSD and depression.  According to the VA 
psychiatrist, the veteran's response to treatment was slow 
and the veteran continued to struggle with PTSD symptoms even 
when taking medication.  

VAMC treatment records from October 1995 and December 1995 
show that the veteran continued to receive ongoing treatment 
for PTSD.  

In June 1998, the veteran underwent a private psychiatric 
examination.  During the examination, the veteran reported 
that he had been suffering from symptoms of PTSD over the 
last four years.  He reported having nightmares, flashbacks, 
irritability, anxiety, oversensitivity and the inability to 
concentrate or focus.  The veteran further reported that he 
had not been working since he was diagnosed.  Although he 
takes medication, the veteran reported that he still suffers 
from PTSD symptoms on a daily basis.  He stated that many of 
his symptoms, especially the anxiety and irritability, remain 
for hours.  The veteran stated that due to the worsening of 
his symptoms, he cannot handle people and he cannot handle 
authority.  According to the veteran, he experiences over 
sensitivity and over reactivity but he has no problem 
controlling impulses.  He denied any symptoms of 
hallucination, although he reported having thoughts about 
suicide.  He also reported having symptoms of anxiety and 
panic that lasted for over one hour.  The veteran added that 
since being diagnosed with PTSD, he stays home all of the 
time and he does not like to socialize with anyone.  The 
veteran stated that he was currently unemployed and he had 
not been working for about three years.  He explained that if 
he can find a job where he can be away from people and avoid 
dealing with authority, he might be able to succeed.  

Upon mental examination, the veteran was pleasant, alert, and 
cooperative.  The private psychiatrist observed that the 
veteran's speech was of the regular rate and rhythm, coherent 
and relevant.  It was noted that eye contact throughout the 
interview was average although the veteran appeared a little 
bit anxious and irritable and he had tremor affecting his 
hands.  The veteran's gait was normal.  

As to intellectual functioning, the veteran was oriented to 
person, place, and time.  The veteran recalled three objects 
in one minute and also in five minutes.  Digit span was 
intact both forwards and backwards.  The veteran was able to 
perform serial sevens from 100 to 86.  The veteran's abstract 
thinking was intact and insight was good.  The veteran's mood 
was anxious with a congruent affect.  The veteran denied 
current suicidal ideations or homicidal ideations.  It was 
also noted that neruovegetative signs and symptoms were 
significant for decreased energy and decreased concentration.  
Upon reality testing, there was no evidence of looseness of 
associations, ideas of reference, thought insertion, thought 
broadcasting or thought withdrawal, auditory or visual 
hallucinations.  The veteran was cognitively intact, and 
there was no evidence of paranoia.  

The private psychiatrist found that the veteran met the 
criteria for PTSD and his Global Assessment of Functioning 
(GAF) was 60.  The private psychiatrist noted that the 
veteran was able to understand, remember, and carry out 
simple instructions.  He further stated that the veteran is 
able to relate and interact with coworkers and supervisors, 
although the veteran might have difficulty dealing with 
stressful situations and people in authority.  It was also 
noted that the veteran seemed anxious and irritable during 
the examination and he would benefit from continuing 
psychiatric treatment.  

In March 1999, the veteran underwent another private 
psychiatric evaluation.  The private psychiatrist observed 
that the veteran was well-dressed and reasonably groomed.  
The veteran was cooperative without being suspicious or 
guarded.  The veteran's gait was normal, there were no 
involuntary movements noted, and his posture appeared normal 
during the interview.  The veteran reported having frequent 
nightmares about combat-related events, flashbacks about 
killing people, having a startle response with loud noises 
such as helicopter sounds, and re-experiencing war-related 
events.  The veteran reported suffering from depression, 
occasional crying episodes, poor sleeping patterns, and poor 
memory and concentration.  He also reported having occasional 
auditory hallucinations but he did not respond to internal 
stimuli during the interview.  He denied visual 
hallucinations or paranoid delusions.  The veteran reported 
having occasional past suicidal thoughts but there were no 
current suicidal or homicidal ideations.  He also denied 
having manic symptoms and problems with illicit drugs or 
alcohol.  The veteran did report having occasional panic 
attacks.  

As to current level of functioning, it was reported that the 
veteran lives with a roommate and he takes care of self-
dressing, self-bathing, and personal hygiene.  The veteran 
can do household chores, errands, shopping, cooking, and the 
veteran is able to drive.  It was also noted that the veteran 
is able to get along with family and friends.  The veteran 
reported that his typical day involves staying at home and 
doing mild chores around the house.  

Upon mental examination, the veteran was cooperative and 
speech was of normal production, volume and rate.  The 
veteran's psychomotor activity was normal and the veteran had 
good eye contact.  The veteran was alert and oriented to the 
month, date, year, and city of evaluation.  Immediate recall 
was three of three items and three of three items in three 
minutes.  Attention span was intact to a digit span of six 
forwards and six backwards.  As to affective status, the 
veteran's mood was mildly depressed and his affect was 
somewhat flat.  The veteran had no current suicidal ideations 
or homicidal ideations.  

The private psychiatrist found that the veteran's thought 
processes were organized and goal-oriented.  The veteran's 
thought content was without apparent delusions, paranoia or 
bizarre thought content.  His perception was significant for 
auditory hallucinations but the veteran did not respond to 
internal stimuli during the interview.  The veteran's 
perception was without visual hallucinations, ideas of 
reference, thought broadcasting, thought insertion or thought 
withdrawal.  The veteran was diagnosed with PTSD, mild to 
moderate, his psychosocial stressors were deemed mild to 
moderate, and the veteran's GAF was 65.  

As to functional assessment, the veteran was able to self-
groom and self-dress appropriately.  He was able to follow 
simple and complex instructions although the veteran was not 
able to attend to and follow through on tasks without direct 
supervision.  The private psychiatrist found that the veteran 
was also able to make some independent decisions and interact 
appropriately with other people such as supervisors and 
peers.  The veteran was able to make arrangements for 
transportation and to work at a normal pace.  However, the 
private psychiatrist did note that the veteran is not able to 
attend a regular work schedule without supervision.  The 
private psychiatrist found that the veteran was mildly 
impaired as a result of his PTSD and that the PTSD does not 
affect his ability to function in the workplace setting.  

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected PTSD.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a), supra; 61 Fed Reg. 52,700 
(1996).  The veteran is currently evaluated at 30 percent 
disabled, the next highest rating is 50 percent.  

A 30 percent rating is assigned where there is a 
demonstration of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 50 percent disability rating for PTSD requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec.  4.130.  See 38 C.F.R. § 
4.130 (1999).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.

III. Analysis

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent disability evaluation.  

The Board finds that the criteria for 50 percent evaluation 
have not been met.  During his most recent psychiatric 
examination, the veteran reported having a significant 
startle response with loud noises, intrusive thoughts about 
the war and daytime flashbacks, auditory hallucinations, 
angry outbursts, irritability and mood swings, occasional 
past suicidal thoughts, poor short-term memory, occasional 
panic attacks, mild depression and mild anxiety, difficulty 
with impulse control, and poor sleeping patterns with 
frequent nightmares about the war.  The veteran did not 
report having visual hallucinations or paranoid delusions, 
there was no response to internal stimuli during the 
interview, he did not have current suicidal or homicidal 
ideations, he had the ability to maintain minimal personal 
hygiene and other basic activities of living, he was oriented 
to person, place, and time, he did not have obsessive or 
ritualistic behavior that interfered with his routine 
activities, and his speech patterns were normal. 

In accordance with Diagnostic Code 9411, the veteran does not 
meet the criteria for a higher disability rating of 50 
percent because he does not exhibit symptoms of occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  For example, upon mental examination, the 
veteran's speech was of normal production, volume and rate, 
psychomotor activity was normal, the veteran was alert and 
oriented to the month, date, year, and city of evaluation, 
immediate recall was three of three items and three of three 
items in three minutes, attention span was intact to a digit 
span of six forwards and six backwards, and the veteran's 
mood was mildly depressed and his affect was somewhat flat.  
Although there were findings of panic attacks, they are 
occasional and do not occur on a weekly basis.  The examining 
psychiatrist indicated that the veteran was able to follow 
simple and complex instructions although he was not able to 
attend to and follow through on tasks without direct 
supervision.  He also stated that the veteran was able to 
make some independent decisions and interact appropriately 
with other people such as supervisors and peers.  However, 
the examining psychiatrist did state that the veteran is not 
able to attend a regular work schedule without supervision.  
Based on the psychiatric evaluation, the veteran was found to 
have mild to moderate impairment as a result of his PTSD.  It 
was also noted that the veteran's PTSD would not affect his 
ability to function in the workplace setting.  

In addition, the veteran was assigned a GAF scale score of 60 
during a June 1998 examination and a GAF scale score of 65 
during a March 1999 examination.  The GAF scale score from 
June 1998 reflects an evaluation of moderate symptomatology 
and the most recent GAF scale score reflects an evaluation of 
only mild symptomatology.  Thus, the symptomatology based on 
a review of all the medical evidence does not show symptoms 
of the severity and persistence to warrant a 50 percent 
rating.  The preponderance of the evidence is against the 
assignment of a 50 percent evaluation.  38 C.F.R. § § 4.7, 
4.130, Diagnostic Code 9411.  

Extraschedular ratings are for consideration when there is an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
Diagnostic Code 9411, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service-
connected PTSD.  The evidence in the claims file does not 
demonstrate marked interference with employment as the result 
of the service-connected disability.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

An increased evaluation greater than 30 percent for PTSD is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

